CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Linder on 4/28/2022.
The application has been amended as follows: 
Claim 1, line 25, delete “at least a portion of the coated”. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 has been being considered by the examiner.

Allowable Subject Matter
Claims 1-9, 11, and 16-25 are allowed. 
The claims are still deemed allowable for the reasons set forth in the Notice of Allowability mailed on 11/3/2021, the entire contents of which are incorporated herein by reference. The closest prior art of record is that discussed in the Notice of Allowability mailed on 11/3/2021, and additionally, Watkins (US 9,498,927) discussed below. 
Watkins teaches decorative foamed articles prepared from foamed pellets, beads, or particles. The pellets are dyed with a dye (i.e. decorated) before or after being foamed. See abstract. The pellets may be pre-treated with a binder to ensure that continuous parts are obtained after processing. See column 3, lines 23-25. The pellets are made of a thermoplastic elastomer (column 3, lines 66-67). The particles are generally spherical and have a diameter of from about 3 mm to about 8 mm (column 3, lines 61-63). A mold is filled with the foamed pellets, which can be dyed (i.e. decorated) after foaming. After the mold is filled, the pellets are molded at an appropriate temperature into a shaped article. Watkins teaches that the foam pellets may be coated with an adhesive (binder) before being placed the mold (see column 13, lines 22-28). The mold is heated to a temperature of up to 110ºC for a duration of time, and then the mold is cooled to a temperature of from 5ºC to 80ºC over a period of time.
Watkins fails to disclose that filling the mold (i.e. arranging and affixing) are carried out for two or more iterations. Watkins fails to disclose that heating of the mold to mold the foamed pellets comprises molding comprises applying energy within the infrared spectrum. Rather, Watkins teaches that infrared or microwave radiation are used form foaming of the pellets, which occurs before the pellets are molded into a shape to given an article. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766